The plaintiff sued the defendant for libel. The defendant prevailed in the trial court, and the plaintiff excepted. The judgment was affirmed by this court in Stevens v. Wright, 107 Vt. 337,  179 A. 213. Thereafter, the defendant's costs were taxed by the county clerk, and the plaintiff appealed from the allowance of certain items of the taxation, to the presiding judge, pursuant to County Court rule 34, and was allowed an exception when the decision of the presiding judge went against him. It is this exception on which the plaintiff here relies.
We have no jurisdiction to pass upon the question thus presented. As we have several times decided, there is, with us, no right of appellate review in the absence of a statute granting it. Miles Block Co. v. Barre  Chelsea R.R. Co., 96 Vt. 526, 527, 121 A. 410; Tucker v. Yandow, 100 Vt. 169, 171, 135 A. 600;Cutting v. Cutting, 101 Vt. 381, 384, 143 A. 676.
The Legislature has not provided for reviewing the decision of a presiding judge in cost-taxing matters, and for *Page 361 
that reason none can be had. Cutting v. Cutting, supra; Bagley v.Tudor, 108 Vt. 163, 183 A. 335.
Being without jurisdiction, this court does not wait for counsel to raise the question, but acts on its own motion.Hinsman v. Marble Savings Bank, 100 Vt. 48, 50, 51; Saund v.Saund, 100 Vt. 176, 178.
Exceptions dismissed.